JUSTICE HEIPLE, dissenting: The suppression order in this case and the majority opinion which affirms that order are wrong. Not merely wrong or simply wrong. It is much worse than that. It is the sort of judicial ruling that causes criminals-to laugh and law abiding citizens to wince. It is legal manipulation of the type that engenders disrespect for the entire criminal justice system. When the pertinent facts of this case are set forth and the relevant legal principles are applied, it is readily apparent that the search and seizure were reasonable and constitutional. The majority opinion fails to adequately set forth the facts in affirming the trial court’s suppression ruling. The full facts are as follows. On September 14, 1986, Officer Simenson was patrolling a predominantly white neighborhood that had experienced a rash of burglaries during September. He drove an unmarked car and wore plain clothes. The burglaries had occurred within the hours of 7 to 10 p.m. At approximately 9 p.m., the officer spotted two black males driving a car slowly through the neighborhood. The car matched a description of a car reported to the police by a tipster prior to September 14, 1986. The tipster had reported that she noticed a 1974, brown, four-door Oldsmobile parked next to her car on September 9, 1986, an evening when one of the burglaries occurred. The car did not appear to be occupied. Shortly thereafter, she saw a black male walking down a nearby alley while hiding something under his coat. He entered the brown Oldsmobile and at that point, a passenger who had apparently been hiding in the car appeared. The two then drove away. The officer ran a license check on the vehicle and found that the car was registered to the defendant, whom the officer knew to have a criminal history involving burglary and theft. The address given for the defendant was not in the neighborhood. The officer observed the defendant and his companion park the car, get out, and walk to the backyard of a house that was dark. He then lost sight of them. Forty minutes later the two reappeared. Officer Pesavento, another officer conducting surveillance, informed Officer Simenson that one of the men put an object into his jacket pocket. He also told Officer Simenson that they were glancing about in every direction. When the suspects returned to the area of their vehicle, they exchanged a “high five.” The men walked past the brown Oldsmobile to a business that services cars, but which does not sell them. They looked in the cars parked at the business. They returned to their car and after driving around for a short time, they pulled into the driveway of the home they had gone to earlier. After several minutes, they backed out of the driveway and proceeded north. Then, they stopped the car, turned off the lights and opened the trunk, but did not remove anything. They walked to a yard directly across the street, and the officer again lost sight of them. When a marked police car drove by shortly thereafter, the defendant and his companion returned to their car and left the neighborhood. The police pulled over the defendant and his companion. As Officer Simenson approached the brown Oldsmobile, he noted that the defendant had a pair of gloves in his lap. It was not cold and the officer wore neither a coat nor gloves. The men were ordered out of the car, and a pat-down search was conducted. An ammunition magazine containing live ammunition and a padlock were found on the defendant’s person. Officer Simenson, believing that the defendant was under 18 years of age and that possession of ammunition by someone under the age of 18 is illegal, placed the defendant under arrest, and proceeded to search the car. He discovered a large screwdriver and a flashlight under the driver’s seat. At a subsequent suppression hearing, the judge ruled in favor of the defense. The State appeals. The majority affirms the trial court, apparently holding that a search is unreasonable when the officer who conducted the search neither felt threatened nor believed the defendant to be armed and dangerous. The fact that Officer Simenson admitted he did not feel threatened or believe the defendant to be armed and dangerous did not make the pat-down search unreasonable. The test to be applied is objective, not subjective: “The officer need not be absolutely certain that the individual is armed; the issue is whether a reasonably prudent man in the circumstances would be warranted in the belief that his safety or that of others was in danger. [Citations.]” (Terry v. Ohio (1968), 392 U.S. 1, 27, 20 L. Ed. 2d 889, 909, 88 S. Ct. 1868, 1883.) Officer Simenson believed he was dealing with a burglar, and it had been reported to him that the defendant put something in his coat pocket. A reasonably prudent officer in the circumstances presented here would conduct a pat-down search, if not for his own safety, then for the safety of those around him. The majority’s suggestion that an officer must positively feel threatened or believe the defendant to be armed and dangerous before conducting a pat-down search ignores the objective standard to be applied, and the fact that such a requirement poses safety risks. The conclusion that the search in the instant case was reasonable is also warranted by our supreme court’s ruling in People v. McGowan (1977), 69 Ill. 2d 73, cert. denied (1978), 435 U.S. 975, 56 L. Ed. 2d 69, 98 S. Ct. 1624, where the court stated: “It is not unlikely that a person engaged in stealing another person’s property would arm himself against the possibility that another person will appear unexpectedly and object strenuously.” (People v. McGowan (1977), 69 Ill. 2d 73, 79, cert. denied (1978), 435 U.S. 975, 56 L. Ed. 2d 69, 98 S. Ct. 1624. The court then held that if an officer reasonably suspects that a person recently was engaged in stealing another’s property, then it is also reasonable for the officer to conclude that the person is armed, and that he will not submit peacefully to questioning. An officer is not required to risk his life and that of the other officers working with him by assuming the contrary. 69 Ill. 2d 73, 79. The majority fails in its attempt to distinguish McGowan, and its statement that the holding there was based on an officer’s testimony that he suspected the defendant was an armed burglar is simply wrong. The court did not base its holding on the officer’s testimony, but rather, on its own finding that it is reasonable for an officer to conclude that a burglary suspect is armed and that he will not submit peacefully to questioning. McGowan should control the instant case, not the appellate court decisions decided prior to McGowan relied on by majority. The pat-down search resulted in the discovery of live ammunition. It is unlawful for a person under the age of 21 to possess ammunition if he has been convicted of a misdemeanor other than a traffic offense. (Ill. Rev. Stat. 1985, ch. 38, par. 24 — 3.1(aX2).) The defendant in the instant case was 18 years of age, possessed ammunition, and had a criminal history for burglary and theft. Thus, the defendant’s arrest was lawful. Pursuant to a lawful arrest, a warrantless search of a car is permissible. (People v. Bayles (1980), 82 Ill. 2d 128, cert. denied (1981), 453 U.S. 923, 69 L. Ed. 2d 1005, 101 S. Ct. 3160.) Thus, the items in the car were lawfully seized, and the trial court’s ruling suppressing their use as evidence should be reversed.